Citation Nr: 1813158	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder claimed as coronary artery disease to include as secondary to service-connected Type II diabetes mellitus and/or exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from November 1954 to May 1979.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A November 2017 Travel Board hearing was held before the undersigned Veterans Law Judge in Columbia, South Carolina.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim for service connection for a heart condition was originally denied in an unappealed August 1979 rating decision.  The Veteran's claim for a heart disability secondary to service-connected Type II diabetes mellitus was denied in an unappealed June 2004 rating decision.  New and material evidence would ordinarily be required to reopen such claims.  38 U.S.C § 5108.  However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide agent exposure.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  The final rule noted that VA will apply this regulation in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp 2d 1175 (N.D. Cal. 1999).  The RO readjudicated the claim under Nehmer in the August 2011 rating decision, currently on appeal.  Accordingly, the Board will adjudicate the Veteran's heart disorder claim on a de novo basis under all theories of service connection entitlement without requiring new and material evidence to reopen.

Additionally based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's heart disorder claim as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds a remand is necessary to obtain a medical opinion to determine the nature and etiology of the Veteran's claimed heart disorder.  Specifically, at issue in this case is whether the Veteran has a heart disorder, to include ischemic heart disease/coronary artery disease, that may be related to either his service-connected Type II diabetes mellitus or to his service, to include his exposure to herbicide agents therein.  In this regard, the Veteran's DD-Form 214 confirms that he served in the Republic of Vietnam; therefore, his exposure to herbicide agents in service is presumed. 

The Board's review of the Veteran's service treatment records (STRs) indicate that the Veteran had recurrent episodes of chest pain associated with shortness of breath and pounding of the heart for two years.  See Clinical record January 1979.  On his separation examination the Veteran indicated that his overall health was poor and he suffered from heart palpitations, chest pain, and shortness of breath.  See Report of Medical History, January 1979.  The Veteran's EKG was normal.  The Veteran was however afforded a stress test in March 1979 prior to retirement.  Hyperacute T waves across the right precordium at the height of exercise were noted but at that time were considered of within normal limits.  See STRs, Stress Test 1979.  

The Veteran listed several clinics and doctors in his initial application for compensation filed in June 1979.  VA asked the Veteran to obtain medical records from Richland Memorial Hospital in Columbia South Carolina.  See VA correspondence date June, 1979.  The Veteran's representative indicated that those records had been forwarded to VA on June 25, 1979.  See DAV correspondence dated July, 1979.  However those records, pertinent to the claim of service connection entitlement, have not been associated with the file.

Finally, the medical records reflect that the Veteran has several cardiac related diagnoses.  An October 2008 note from Columbia, SC VAMC critical care admission indicates that the Veteran's past history has been significant for coronary artery disease.  An October 2008 echocardiogram report indicated that the Veteran had a mildly enlarged left atrium and mild left ventricular hypertrophy.  In a December 2010 echocardiogram, the Veteran was diagnosed with diastolic dysfunction, Grade I/Abnormal relaxation and moderate concentric left ventricular hypertrophy.  In March 2016, the Veteran reported bilateral lower extremity swelling reflective of congestive heart failure.  At the November 2017 Board hearing, the Veteran testified to being treated for an enlarged left ventricle.

The Veteran has not been afforded a VA examination to determine wehther he has a diagnosis of ischemic heart disease/coronary artery disease.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should obtain all outstanding VA treatment records to specifically include VA treatment records from 1979 to 1980 as well as any outstanding VA treatment records from 2016 to the present and attempt to obtain the private treatment records listed on the Veteran's application for service connection in June 1979 and associate them with the claims file.  If any of the aforementioned treatment records are unable to be obtained, such should be noted for the record along with the efforts undertaken to obtain them.  

2. After undertaking the development listed above, arrange for the Veteran to be afforded an in person VA examination by an appropriate medical examiner to determine the nature and likely etiology of the Veteran's heart disease.  The claims file (to include a copy of this remand), must be made available to and reviewed by the examiner. After reviewing the claims file, the examiner is requested to address the following questions: 

(a) Identify any and all of the Veteran's heart disorders diagnosed in the claims file and indicate whether they suggest that the Veteran suffers from ischemic heart disease.  The examiner is asked to address all diagnoses reflected in the record to include coronary artery disease, diastolic dysfunction, and concentric left ventricular hypertrophy. 

(b) For each heart disorder diagnosed, is it at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include confirmed exposure to herbicide agents?  

(c) For each heart disorder diagnosed, is it at least as likely as not (i.e., 50 percent or greater probability) that the disability was caused or aggravated by the Veteran's service-connected type II diabetes mellitus disability?  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

(d) If it is the examiner's opinion that there is aggravation, he or she should identify to the extent possible the baseline level of severity of the heart disorder(s) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for all opinions expressed must be provided.  Review of the entire claims file is required.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. 

If the examiner is unable to offer the requested opinion, written rationale should be provided for the conclusion that an opinion could not be offered without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to offer the opinion is based on the limits of medical knowledge. 

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the Veteran's claim should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




